 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.1 Filed 03/11/21 Page 1 of 36




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

NAIAS, L.L.C.,
a Michigan limited liability company,

            Plaintiff,                        Case No.:

vs                                            Hon.:

HOUSTON CASUALTY COMPANY,
a Texas domiciled surplus lines property
and casualty insurer,

            Defendant.


Douglas Young (P43808)
YOUNG INSURANCE LAW
Co-Counsel for Plaintiff
117 W. 4th Street, Suite 201
Royal Oak, MI 48067
(313) 983-1235
dyoung@younginsurancelaw.com

ABBOTT NICHOLSON, P.C.
By: Robert Y. Weller II (P31148)
And: Kristen L. Baiardi (P71931)
Co-Counsel for Plaintiff
1900 W. Big Beaver Rd., Suite 203
Troy, Michigan 48084
(313) 566-2500
ryweller@abbottnicholson.com
klbaiardi@abbottnicholson.com


            COMPLAINT FOR DECLARATORY JUDGMENT,
             MONETARY DAMAGES AND JURY DEMAND
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.2 Filed 03/11/21 Page 2 of 36




      NOW COMES Plaintiff NAIAS, L.L.C., by and through its attorneys,

YOUNG INSURANCE LAW, and for its Complaint for Declaratory Judgment and

Monetary Damages against Defendant HOUSTON CASUALTY COMPANY,

states as follows:

                                     THE PARTIES

      1.     Plaintiff NAIAS, L.L.C., (“NAIAS”) is a Michigan limited liability

company with its principal place of business in Troy, Michigan,

      2.     Defendant Houston Casualty Company (“HCC”) is a Texas

corporation authorized to issue surplus lines property and casualty insurance

policies in the State of Michigan.

                         JURISDICTION AND VENUE

      3.     This action is brought pursuant to 28 U.S.C. §§ 2201-2202 and seeks

a declaratory judgment as to the rights and duties of the parties under the HCC

Event Cancellation Policy, No. 19/7004321, for the policy period December 16,

2019 to June 21, 2020, for the cancellation of the 2020 North American

International Auto Show [The Gallery Event and NAIAS Auto Show & Preview

Days] (collectively the “Auto Show”) which had been scheduled for the period of

June 7 through June 20, 2020.




                                          2
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.3 Filed 03/11/21 Page 3 of 36




       4.     Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction

because the matter in controversy exceeds $75,000 and is between citizens of

different states.

       5.     Venue is proper in this Judicial District pursuant to 28 U.S.C. §1391.

       6.     As a result of a dispute regarding the amount of insurance coverage

available to NAIAS for the cancellation of the Auto Show under the HCC Event

Cancellation Policy, No. 19/7004321, there is an actual case or controversy

between the parties.

                    THE CANCELLATION OF THE AUTO SHOW

       7.     On March 28, 2020, the 2020 Auto Show that was scheduled to be

held in June 2020 was cancelled due to the COVID-19 pandemic and the Federal

Emergency Management Agency’s (“FEMA”) utilization of the Auto Show venue,

the TCF Center, as a field hospital.

       8.     HCC was timely advised of the 2020 Auto Show’s cancellation.

       9.     The cancellation of the 2020 Auto show was an insured event under

the HCC Event Cancellation Policy.

                    THE HCC EVENT CANCELLATION POLICY

       10.    The HCC Event Cancellation Policy is attached hereto as Exhibit A.

       11.    The material terms and conditions of this policy are:




                                          3
    Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.4 Filed 03/11/21 Page 4 of 36




                                            ****

              SECTION I - COVERAGE A, B & C [Page 1 of 14]

              A. INSURING AGREEMENTS:

              COVERAGE A. EVENT CANCELLATION

              We 1 will indemnify you 2, up to the combined Limit of
              Insurance for Coverage A 3 . . . for your loss as a direct result of
              cancellation 4. . . of the insured event [“The Gallery Event and
              NAIAS Auto Show & Preview Days”] . . . .

                                            ****

              B. APPLICATION OF COVERAGES:

              In order for insurance to apply to Section I, all of the following
              conditions must be met:

              1.    the loss must be the direct result of an unexpected cause
              beyond your control, the control of the organizers of the
              insured event, the control of the attendees or exhibitors at the
              insured event, and the control of your financial supporters;

              2.    the loss must not be the direct or indirect result of any
              excluded cause as shown in:
                    a.    Section I, Part D Exclusions; and
                    b.    Section V. - General Exclusions of this insurance;
                          and
                    c.    you must comply with all other terms and
                          conditions of this policy.

1
  Houston Casualty Company
2
  NAIAS, LLC
3
  $250,000 - The Gallery Event
  $5,320,294 - NAIAS Auto Show & Preview Days
4
  Cancellation means the physical or legal inability to commence the insured event at the
regularly scheduled date and time of commencement. [Section VI - DEFINITIONS, 5.; Page 10
of 14]

                                           4
    Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.5 Filed 03/11/21 Page 5 of 36




              C. CALCULATION OF LOSS [Page 2 of 14]

              Subject to the limit of insurance with respect to Coverage A, we
              will indemnify you for the greater of:

              1)    The total of expenses incurred plus actual loss from
              insured financial commitments, less any recoveries obtained,
              and less gross revenue retained after refunds, whether such
              refunds are contractual or voluntary; [the “Total Expenses
              Calculation”] or

              2)    The loss of gross revenue 5 (including gross revenue
              returned, whether contractual or voluntary) that would have
              been received had the insured event taken place as originally
              scheduled and the loss from insured financial commitments 6,
              less any recoveries made and expenses 7 not incurred. [the
              “Gross Revenue Calculation”]

                                              ****


5 Gross revenue means all monies paid or payable to you from ticket sales, Any Day Passes,
Supplier Preview Days, and Parking passes for the Auto Show and ticket sales for the Gallery
Event only arising out of the insured event. [Endorsement #3]
[Endorsement #3]
6 Insured financial commitments means, your written financial commitments unless you are
released or discharged from such financial commitments, which meet all of the following
conditions:
       a. Such commitments are necessary for the operation or commencement of the insured
            event and are intended to be discharged by a third party;
       b. Such commitments are made prior to any incident which could give rise to a covered
            loss with respect the insured event for which the insured financial commitment is
            undertaken.
[Section VI - DEFINITIONS, 12.; Page 10 of 14]
7 Expenses means your costs and charges in organizing, running and providing services for the
insured event. [Endorsement #3].




                                             5
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.6 Filed 03/11/21 Page 6 of 36




            E. EXTENSIONS OF COVERAGE: [Page 4 of 14]

            4. Additional Marketing Expenses - subject to a maximum
            limit of, but not exceeding, $100,000, we will indemnify you
            for marketing expenses incurred by you for public relations and
            marketing of the rescheduled insured event or if not
            rescheduled, the corresponding insured event that is held the
            following year, in order to reduce the adverse effect of the
            cancellation, abandonment, postponement, curtailment or
            relocation of the insured event, subject to:

            a.    Cancellation,        abandonment,    postponement,
            curtailment or relocation of the insured event for reasons
            covered under this policy; and

            b.    all of the following conditions: [Page 5 of 14]

                 (1)    The insured event has been held for at least three
                        (3) consecutive years; and
                 (2)    There have been at least two (2) other competitors
                        in the marketplace staging events of similar size;
                        and
                 (3)    You demonstrate that the expenses incurred for the
                        public relations and marketing are equitable and of
                        practical benefit; and
                 (4)    All expenses incurred are agreed upon in writing
                        by us.

                                        ****

      12.   The HCC Event Cancellation Policy has a Combined Limit of

Insurance for Event Cancellation (Coverage A) in the amount of $5,570,294.

      13.   The HCC Event Cancellation Policy also contains $100,000 of

insurance coverage for Additional Marketing Expenses.




                                        6
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.7 Filed 03/11/21 Page 7 of 36




         14.   HCC has been investigating and adjusting NAIAS’s claim since April

2020.

         15.   NAIAS has fully cooperated with HCC in its investigation of this

claim.

         16.   On December 23, 2020, HCC paid what it considered to be an

undisputed partial claim payment in the amount of $2,400,000.

         17.   On March 10, 2021, HCC paid what it considered to be an additional

undisputed partial claim payment in the amount of $878,938.

         18.   As of today’s date, HCC has paid a total of $3,278,938 of the Event

Cancellation Policy Combined Limit of Insurance for Event Cancellation

(Coverage A) of $5,570,294.

         19.   As of today’s date, HCC has paid none of the HCC Event

Cancellation Policy’s $100,000 limit for Additional Marketing Expenses.

         20.   There remains due and owing under the HCC Event Cancellation

Policy $2,391,356 ($2,291,356 under Coverage A and $100,000 of insurance

coverage for Additional Marketing Expenses).

         21.   Based upon HCC’s willful failure to fully and completely resolve this

claim, NAIAS has instituted this action.




                                           7
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.8 Filed 03/11/21 Page 8 of 36




                 COUNT I – DECLARATORY JUDGMENT

      22.   Plaintiff NAIAS restates and realleges the allegations set forth in

paragraphs 1-21 as if set forth herein word-for-word.

      23.   NAIAS seeks a determination of the rights and duties of the parties

and a declaration that insurance coverage exists under the HCC policy up to the

full combined policy limit plus the additional coverage for marketing expenses.

      WHEREFORE, Plaintiff NAIAS, L.L.C., respectfully requests this

Honorable Court declare the rights and duties of the parties under the HCC Event

Cancellation policy described above.

                   COUNT II – BREACH OF CONTRACT

      24.   Plaintiff NAIAS restates and realleges the allegations set forth in

paragraphs 1-23 as if set forth herein word-for-word.

      25.   Under the HCC Event Cancellation policy, NAIAS is entitled to claim

the greater of the Total Expenses Calculation or Gross Revenue Calculation above.

      26.   HCC has failed to calculate and otherwise refused to pay NAIAS

based upon its claim calculated under the Total Expenses Calculation.

      27.   HCC has wrongfully asserted inappropriate and/or inapplicable policy

defenses, deductions and supposed recoveries to deny full insurance coverage to

NAIAS under the HCC Event Cancellation policy.




                                         8
 Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.9 Filed 03/11/21 Page 9 of 36




      28.    HCC’s actions in denying full insurance coverage to NAIAS

constitutes a material breach of the HCC Event Cancellation policy.

      29.    HCC’s actions in denying full insurance coverage to NAIAS for a

claim that is not reasonably in dispute constitutes a violation of MCL 500.2006.

      30.    NAIAS has suffered damages and will continue to suffer damages as a

direct result of HCC’s material breaches of the HCC Event Cancellation policy.

      WHEREFORE, Plaintiff NAIAS, L.L.C., respectfully requests this

Honorable Court enter a Judgment in its favor against Defendant Houston Casualty

Company in an amount in excess of $75,000, plus pre-judgment, post-judgment

interest, penalty interest pursuant MCL 500.2006, costs, attorneys’ fees and any

other additional relief, which this Court finds to be appropriate, equitable or just.

                            COUNT III – BAD FAITH

      31.    Plaintiff NAIAS restates and realleges the allegations set forth in

paragraphs 1-30 as if set forth herein word-for-word.

      32.    HCC is required to act in good faith with respect to their contractual

duties and the claims administration under the HCC Event Cancellation policy.

      33.    HCC’s assertion that the HCC Event Cancellation policy does not

provide for a greater recovery by NAIAS under the Total Expenses Calculation has

been asserted in bad faith and in an improper attempt to avoid HCC’s contractual




                                           9
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.10 Filed 03/11/21 Page 10 of 36




obligations as well as to improperly delay and prejudice NAIAS in the adjustment

of its claim.

       34.      HCC’s actions in refusing to fully indemnify NAIAS constitutes an

action in bad faith in an attempt to avoid HCC’s contractual obligations as well as

to improperly prejudice and delay NAIAS in the adjustment of its claim.

       35.      HCC has intentionally disregarded the interests of their insured

NAIAS and have asserted false policy defenses motivated by a desire to protect its

own financial interests at the expense of their insured NAIAS.

       36.      As a result of the aforementioned actions of HCC in bad faith, NAIAS

has suffered additional damages exceeding its indemnification under the HCC

Event Cancellation policy which include additional consequential damages and

expense caused by HCC’s ongoing failure to fully indemnify its insured NAIAS.

       WHEREFORE, Plaintiff NAIAS, L.L.C., respectfully requests this

Honorable Court enter a Judgment in its favor against Defendant Houston Casualty

Company in an amount in excess of $75,000, plus pre-judgment, post-judgment

interest, penalty interest pursuant MCL 500.2006, costs, attorneys’ fees and any

other additional relief, which this Court finds to be appropriate, equitable or just.




                                          10
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.11 Filed 03/11/21 Page 11 of 36




Dated: March 11, 2021                    Respectfully submitted,
                                         YOUNG INSURANCE LAW
                                         /s/ Douglas Young
                                         Douglas Young (P43808)
                                         Co-Counsel for Plaintiff
                                         117 W. 4th Street, Suite 201
                                         Royal Oak, MI 48067
                                         (313) 983-1235
                                         dyoung@younginsurancelaw.com

                                         ABBOTT NICHOLSON, P.C.
                                         By: Robert Y. Weller II (P31148)
                                         And: Kristen L. Baiardi (P71931)
                                         Co-Counsel for Plaintiff
                                         1900 W. Big Beaver Rd., Suite 203
                                         Troy, Michigan 48084
                                         (313) 566-2500
                                         ryweller@abbottnicholson.com
                                         klbaiardi@abbottnicholson.com




                                    11
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.12 Filed 03/11/21 Page 12 of 36




                                      JURY DEMAND

      Plaintiff NAIAS, L.L.C., respectfully requests a jury for all issues of fact

raised by any party in this action.

Dated: March 11, 2021                         YOUNG INSURANCE LAW

                                              /s/ Douglas Young
                                              Douglas Young (P43808)
                                              Co-Counsel for Plaintiff
                                              117 W. 4th Street, Suite 201
                                              Royal Oak, MI 48067
                                              (313) 983-1235
                                              dyoung@younginsurancelaw.com

                                              ABBOTT NICHOLSON, P.C.
                                              By: Robert Y. Weller II (P31148)
                                              And: Kristen L. Baiardi (P71931)
                                              Co-Counsel for Plaintiff
                                              1900 W. Big Beaver Rd., Suite 203
                                              Troy, Michigan 48084
                                              (313) 566-2500
                                              ryweller@abbottnicholson.com
                                              klbaiardi@abbottnicholson.com




                                         12
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.13 Filed 03/11/21 Page 13 of 36




       EXHIBIT A
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.14 Filed 03/11/21 Page 14 of 36


                                                   Houston Casualty Company
     TOKIO MARINE                                  13403 Northwest Freeway, Houston, TX 77040 USA
     HCC                                           Tel: 713-744-9695




                                            Event Cancellation Policy
                                           for North American
                                           International Auto
                                           Show, LLC (NAIAS,
                                           LLC)

                                           by Specialty Group
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.15 Filed 03/11/21 Page 15 of 36




                TOKIO MARINE
                HCC

                                                                              POLICY NUMBER:                          19/7004321


                                                                                    This insurance effected on behalf of:

 lMIS IN8URANCE HAS BEEN PIACEO WITH AN INSURER THAT IS NOT LICENSED B't'.
 1ME STA'IE OF MICHIGAN. IN CASE OF INSOLVENCY, PAYMENT OF Cl.AIMS MAY t«>T
                             BE GUARANlcED.                                               North American International Auto Show,
                                                                                          LLC (NAIAS, LLC)
                                                                                          c/o RCWA, 26026 Telegraph Road, Suite 100
                                                                                          Southfield, MI 48033


                                                                                                                                         provided for:




                                                                                               EVENT CANCELLATION INSURANCE
                                                                                                 As per attached terms and conditions




                                                                                                                                                           by:

                                                                                       HOUSTON CASUALTY COMPANY
                                                                                       13403 Northwest Freeway
                                                                                       Houston, Texas 77040
                                                                                       Telephone: (713) 462-1000
                                                                                       Facsimile: (713) 462-4210




                                                                                     President and CEO                          Secretary

                                                                              1n Witness Whereof, the Company has executed and attested these presents but this policy shall
                                                                              not be valid unless signed by a duly authorized representative of the C.Ompany.




      ALL CLAIMS TO BE REPORTED IMMEDIATELY TO HOUSTON CASUALTY COMPANY
           Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.16 Filed 03/11/21 Page 16 of 36




This insurance has been placed with an
insurer that is not licensed by the State of
Michigan. In case of insolvency, payment
of claims may not be guaranteed.


                Michigan Premium: $14,483.00
                              Fees:   $64.00
Surplus Lines Tax / Regulatory Fee: $289.66 / $72.42
              Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.17 Filed 03/11/21 Page 17 of 36
                                                                                                                           At taching to and forming part of
                                                                                                         Houston Casualt y Company Policy No. 19/ 7004321
                                                                                                                                 Schedule of Insured Events
                                                                                                                                                Page 1 of 1


                                                            SCHEDULE OF INSURED EVENTS



Insured Event          Event       Premium Due    Premium            Venue                       Combined Limit of Insurance      Coverage      Coverage
                       Date(s)     Date                                                          for Coverage A, B, &C            D             E
1) The Gallery Event   6/7/20      Item 5-        $575, plus $75     Cobo Center, 1 Washington   $250,000                         $500,000      $500,000
                                   Declarations   Terrorism          Blvd, Detroit, M l 48226
2) NAIAS Auto Show     6/7/20 to   Item 5-        $12,237, plus      Cobo Center, 1 Washington   $5,320,294                       $500,000      $500,000
& Preview Days         6/20/20     Declarations   $1,596 Terrorism   Blvd, Det roit, M l 48226
                                     TOTAL:       $12,812, plus                                  $5,570,294
                                                  $1,671 Terrorism




PRG 2053 (07/ 05)
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.18 Filed 03/11/21 Page 18 of 36

                                                                                   Attaching to and forming part of
                                                                  Houston Casualty Company Policy No. 19/7004321

                                    EVENT CANCELLATION POLICY
                             For Trade Shows/Conferences/Consumer Shows

 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights,
 duties and what is and is not covered.

 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the
 Declarations. The Named Insured is the only entity entitled to receive indemnification under this policy.
 The words "we", "us" and "our" refer to the company providing this insurance. Other words and
 phrases that appearing in boldface print have special meaning. Refer to Section VI. - DEFINITIONS.

 In consideration of the payment of the premium by you and in reliance upon the statements in your
 Application incorporated herein by reference, we agree with you subject to all of the terms, exclusions
 and conditions of this policy, as follows:

                                   SECTION I - COVERAGE A, B, & C

 A.   INSURING AGREEMENTS:

      COVERAGE A. EVENT CANCELLATION

      We will indemnify you, up to the combined Limit of Insurance for Coverage A, B, and C, for your loss
      as a direct result of cancellation, abandonment, curtailment, postponement, or relocation of the
      insured event to which this insurance applies.

      COVERAGE B. ENFORCED REDUCED ATTENDANCE

      We will indemnify you, up to the combined Limit of Insurance for Coverage A, B, and C, for your loss
      as a direct result of enforced reduced attendance of attendees and exhibitors at the insured event
      to which this insurance applies.

      COVERAGE C. FAILURE TO VACATE THE VENUE

      We will indemnify you, up to the combined Limit of Insurance for Coverage A, B, and C, for your
      failure to vacate the venue of the insured event at the termination of your leased tenancy with
      respect to the insured event to which this insurance applies.

 B.   APPLICATION OF COVERAGES:

      In order for insurance to apply to Section I, all of the following conditions must be met:

      1. the loss must be the direct result of an unexpected cause beyond your control, the control of
         the organizers of the insured event, the control of the attendees or exhibitors at the insured
         event, and the control of your financial supporters;

      2. the loss must not be the direct or indirect result of any excluded cause as shown in:

          a.   Section I, Part D Exclusions; and

          b.   Section V. - General Exclusions of this insurance; and


                                                   Page 1 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.19 Filed 03/11/21 Page 19 of 36

                                                                                  Attaching to and forming part of
                                                                 Houston Casualty Company Policy No. 19/7004321

      3. you must comply with all other terms and conditions of this policy.

 C.   CALCULATION OF LOSS

      Subject to the limit of insurance with respect to Coverage A, we will indemnify you for the greater
      of:

      1) The total of expenses incurred plus actual loss from insured financial commitments, less any
         recoveries obtained, and less gross revenue retained after refunds, whether such refunds are
         contractual or voluntary; or

      2) The loss of gross revenue (including gross revenue returned, whether contractual or voluntary)
         that would have been received had the insured event taken place as originally scheduled and
         the loss from insured financial commitments, less any recoveries made and expenses not
         incurred.

      WITH RESPECT TO COVERAGE B:

      With respect to coverage provided for enforced reduced attendance, we will deduct from the
      amount of the adjusted loss the deductible shown in the Declarations. Subject to the limit of
      insurance, the amount of the adjusted loss with respect to Coverage B will be the anticipated net
      revenue minus actual net revenue.

      WITH RESPECT TO COVERAGE C:

      Subject to the limit of insurance with respect to Coverage C:

      1. any claim for damages or expenses which you are legally obligated to pay the owners or
         management of the venue by reason of your failure to vacate the venue at the termination of
         your leased tenancy with respect to the insured event; and

      2. your direct and necessary additional expenses incurred by reason of your failure to vacate the
         venue at the termination of the leased tenancy with respect to the insured event.

 D. EXCLUSIONS:

      In addition to the exclusions in Section V. - General Exclusions which apply to Section I, the
      following exclusions also apply to this section:

      1. Financial Failure

          a. Withdrawal, insufficiency or lack of finance however caused;

          b. The financial failure of any venture;

          c.   Lack of adequate receipts, sales or profits of any venture;

          d. Variations in the rate of exchange, rate of interest or stability of any currency;

          e. Financial default, insolvency, or failure to pay any person, firm or corporation.




                                                  Page 2 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.20 Filed 03/11/21 Page 20 of 36

                                                                               Attaching to and forming part of
                                                              Houston Casualty Company Policy No. 19/7004321

    2. Lack of Support

       a. Lack of adequate response, support or withdrawal of such support by any entity;

       b. Lack of, or inadequate attendance or insufficient interest prior to attendance except as
          covered under Coverage B - Enforced Reduced Attendance.

    3. Failure to Make Necessary Arrangements

       Your failure to:

       a.   make all the preliminary arrangements essential to ensure that a satisfactory insured event
            can be held on the scheduled date. Preliminary arrangements shall include arrangements as
            a prudent organizer would have made considering the venue size, type of event and the
            period of time before the open date;

       b. ensure all licenses, visas, permits and authorizations are current for the term of this policy,
            and that all contractual arrangements have been confirmed in writing; or

       c. observe and comply with all federal, state, or local laws, ordinances and regulations.

    4. Pre-existing Circumstances

       Circumstances existing or threatened at inception of the policy which were known to you or any
       of your officers, directors, partners, or risk managers as being circumstances that could possibly
       result in a loss under this policy, unless such circumstances were advised to us in writing by you
       or any of your officers, directors, partners or risk managers and we agree in writing to accept
       such circumstances.

    5. Non-Appearance

       The non-appearance of any individual or group.

       However, this exclusion shall not apply to the non-appearance of an insured speaker or
       entertainer, if any, as shown in the Declarations. Such non-appearance must be solely and
       directly due to accident, sickness, or unavoidable travel delay.

       This exception does not apply to any loss, damage, cost, or expense of any nature directly or
       indirectly caused by, arising out of, contributed to by, resulting from, or in connection with the
       non-appearance of the insured speaker or entertainer as a direct or indirect result of:

       a. Air travel other than travel as a passenger by a regular airline or multi-engined charter
            aircraft on a regular air route.

       b. Any hazardous or capricious activity or lack of due care, diligence, or prudent behavior.

       c.   Insufficient voice quality, unless directly due to sickness or accident occurring during the
            insured event.

       d. Any condition not common to both sexes.

       e. Any sexually transmitted diseases or their after effects.


                                               Page 3 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.21 Filed 03/11/21 Page 21 of 36

                                                                                 Attaching to and forming part of
                                                                Houston Casualty Company Policy No. 19/7004321

        f.   Acquired Immune Deficiency Syndrome (AIDS) or AIDS Related Complex (ARC) howsoever
             this syndrome has been acquired or may be named.

        g. The illegal possession or illicit taking of drugs and their effects.
        h. Pre-existing conditions: No coverage shall be provided under this non-appearance
             exception for any sickness or injury for which the insured speaker received medical
             treatment or advice within a 12 month period prior to the commencement of the policy
             period shown in the Declarations unless the condition was revealed to us and we agreed to
             provide coverage as evidenced by the endorsement attached to and made a part of this
             policy, and the insured speaker or entertainer followed all recommended medical advice
             for the treatment of the condition.

  E. EXTENSIONS OF COVERAGE:

    1. Extra Expense - If a loss under Coverage A applies, this policy is extended to include direct and
       necessary additional expenses incurred by you over and above the total costs that would
       normally have been incurred to conduct the insured event in order to continue the normal
       operations of the insured event, subject to prior written approval by us. The Limit of Insurance
       for this coverage is included in the Combined Limit of Insurance for Coverage A, B & C shown in
       the Declarations. However, in the event the Combined Limit of Insurance for Coverage A, B & C
       is exhausted, we will pay an additional limit, up to $100,000., or a higher amount if agreed to by
       us and evidenced by endorsement attached to and forming a part of this Policy.

    2. Coverage for Supplemental Events - In addition to the events listed in the schedule of insured
       events, this policy is extended to automatically (no application required) cover any additional
       indoor events you are holding that are scheduled to take place during the policy period, subject
       to:

        a. The gross revenue or expenses per insured event is no greater than $150,000; and

    3. Coverage for New Events - This policy is extended to cover any newly organized event that is
       scheduled to take place during the policy period, subject to:

        a. The gross revenue or expenses per insured event are no greater than $250,000; and

        b. You provide us a fully completed and signed Event Cancellation Insurance Application no
             less than (14) days prior to the start of the event, we accept coverage for the new insured
             event and it is specifically endorsed onto the policy for an additional premium.

    4. Additional Marketing Expenses - subject to a maximum limit of, but not exceeding, $100,000,
       we will indemnify you for marketing expenses incurred by you for public relations and
       marketing of the rescheduled insured event or if not rescheduled, the corresponding insured
       event that is held the following year, in order to reduce the adverse effect of the cancellation,
       abandonment, postponement, curtailment or relocation of the insured event, subject to:

        a. cancellation, abandonment, postponement, curtailment or relocation of the insured event
           for reasons covered under this policy; and




                                                 Page 4 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.22 Filed 03/11/21 Page 22 of 36

                                                                                   Attaching to and forming part of
                                                                  Houston Casualty Company Policy No. 19/7004321

           b. all of the following conditions:

               (1) The insured event has been held for at least three (3) consecutive years; and

               (2) There have been at least two (2) other competitors in the marketplace staging events of
                    similar size; and

               (3) You demonstrate that the expenses incurred for the public relations and marketing are
                    equitable and of practical benefit; and

               (4) All expenses incurred are agreed upon in writing by us.

      5.   Additional Limit for Insured Financial Commitments - Losses from Insured Financial
           Commitments are included in the Combined Limit of Insurance for Coverage A, B & C shown in
           the Declarations. However, in the event the Combined Limit of Insu rance for Coverage A, B & C
           is exhausted, we will pay an additional limit which shall be no greater than the amount equal to
           20% of the Combined Limit of Insurance for Coverage A, B & C shown in the Declarations solely
           for losses from Insured Financial Commitments under Coverage A.

      6.   Enforced Extended Stay - It is hereby noted that this policy extends to provide coverage for
           your additional costs to cover hotels bills and other associated expenses arising as a direct result
           of your enforced extended stay, limited to a maximum benefit of $25,000.

           For the purpose of this policy enforced extended stay is defined as: the inability to complete
           your return journey back to the home departure airport as a direct result of any cause not
           otherwise excluded.




                                        SECTION II - COVERAGE D

 A.   INSURING AGREEMENT:

      COVERAGE D. PHYSICAL LOSS TO PERSONAL PROPERTY

      Unless otherwise excluded, we will indemnify you for direct physical loss or damage to covered
      personal property, up to the Limit of Insurance for Coverage D shown in the Declarations.

 B.   PROPERTY COVERED:

      Personal property owned, leased, rented by, or loaned to you to be used at the venue during the
      insured event or while in transit directly to or from the scheduled venue for the insured event.

 C.   PROPERTY NOT COVERED:

      The following property is not covered:
      1.   Property sold, leased, rented, or loaned by you to others after said property leaves your care,
           custody, or control;

      2 . Automobiles and other vehicles licensed for use on the highway unless operated within the
          confines of the venue or unless intended for display, exhibition or demonstration at the insured
           event;
                                                   Page 5 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.23 Filed 03/11/21 Page 23 of 36

                                                                                    Attaching to and forming part of
                                                                   Houston Casualty Company Policy No. 19/7004321

      3. Accounts, bills, currency, food stamps, lottery tickets or other evidences of debt, money, notes
         or securities;

      4. Jewelry, fine art, precious stones, and furs;
      5.   Animals;
      6. Contraband, or property in the course of illegal transportation or trade;
      7.   Property that is covered under another coverage form of this or any other policy in which it is
           more specifically described, except for the excess of the amount due (whether you can collect
           on it or not) from that other insurance;

      8.   Electronic data. Electronic data means information, facts or computer programs stored as or on,
           created or used on, or transmitted to or from computer software (including systems and
           applications software), on hard or floppy disks, CD-ROMs, tapes, drives, cells, data processing
           devices or any other repositories of computer software which are used with electronically
           controlled equipment. The term computer programs, referred to in the foregoing description of
           electronic data, means a set of related electronic instructions which direct the operations and
           functions of a computer or device connected to it, which enable the computer or device to
           receive, process, store, retrieve or send data.

 D. COVERED CAUSES OF LOSS:

      We will indemnify you for loss or damage to covered property for risks of direct physical loss or
      damage unless the loss is excluded or otherwise limited by the terms of this policy.

 E.   EXCLUDED CAUSES OF LOSS:

      We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or
      damage is excluded regardless of any other cause or event that contributes concurrently or in any
      sequence to the loss.

      In addition to the exclusions in Section V. - General Exclusions which apply to Section II, the
      following exclusions also apply to this section:

      1. Vermin, insects, inherent vice, latent defect, wear, tear or gradual deterioration.

      2. Inventory shortage or unexplained disappearance.

      3. Artificially generated electrical current, including electrical arcing, that disturbs electrical
           devices, appliances or wires.

           But if artificially generated electrical current results in fire, we will pay for the loss or damage
           caused by that fire.

      4. Delay, loss of use, business interruption or any other consequential loss.

      5. Rust or other corrosion, decay, deterioration, hidden or latent defect or any quality in property
           that causes it to damage or destroy itself.

      6. Mechanical breakdown, including rupture or bursting caused by centrifugal force.

      7. Marring or scratching.

                                                    Page 6 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.24 Filed 03/11/21 Page 24 of 36

                                                                                  Attaching to and forming part of
                                                                 Houston Casualty Company Policy No. 19/7004321

      8. Rain, snow, ice or sleet to personal property in the open.

 F.   COVERAGE EXTENSIONS:

      1. Valuable Papers And Records (Other Than Electronic Data)

          a. This insurance is extended to apply to the cost to replace or restore the lost information on
              your valuable papers and records for which duplicates do not exist kept at the scheduled
              venue for the insured event. But this Extension does not apply to valuable papers and
              records which exist as electronic data. Electronic data has the meaning described under
              Section II. C. PROPERTY NOT COVERED, Paragraph 8.
          b. Under this Extension, the most we will indemnify you to replace or restore the lost
              information is $2,500. Such amount is additional insurance.

          c. We will also indemnify you for the cost of blank material for reproducing the records
              (whether or not duplicates exist), and (when there is a duplicate) for the cost of labor to
              transcribe or copy the records. The coverage provided under this subparagraph 1.c. is
              included within and does not increase the limits of insurance applicable to Coverage D.

      2. Temporary Storage

          We will indemnify you for loss or damage to covered personal property while in temporary
          storage if such storage is necessary (i.e. you cannot deliver such personal property directly to
          the venue) while in transit directly to the scheduled venue for the insured event. Such
          extended coverage will apply to covered personal property stored for a maximum of ten (10)
          calendar days and is included within and does not increase the limit of insurance available under
          Coverage D.

                                       SECTION Ill. COVERAGE E

 A. INSURING AGREEMENT:

      COVERAGE E.

      Unless otherwise excluded, we will indemnify you for any loss caused by the theft of Door
      Registration Receipts from: (i) the venue of the insured event, or (ii) while directly en route from
      the venue of the insured event to a depository institution in the vicinity of the venue and while in
      the care, custody, and control of two (2) messengers.

      EXCLUSIONS:

      In addition to the exclusions in Section V. - General Exclusions which apply to Section Ill, the
      following exclusions also apply to this section:

      1. Any loss when the registration desk or place where door registration receipts are received is
         closed for business or temporarily unattended, unless the door registration receipts are in a
         locked safe and all safe keys have been removed.

      2. All claims not advised to us within seven (7) working days of the date of loss.

      3. Any loss when outside the venue unless the door registration receipts are in the care, custody
          and control of two (2) messengers.

                                                  Page 7 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.25 Filed 03/11/21 Page 25 of 36

                                                                                  Attaching to and forming part of
                                                                 Houston Casualty Company Policy No. 19/7004321

     4. Any loss resulting from accounting or arithmetical errors and omissions.

     5.   Loss of door registration receipts after such door registration receipts have been transferred,
          deposited, or surrendered to a depository institution or armored car service.

                        SECTION IV. COVERAGE F-Golf Event Coverage

 A. INSURING AGREEMENT:

     COVERAGE F - Golf Cancellation

     This insurance indemnifies You for Your Net Loss up to, but not exceeding $50,000 solely and
     directly the consequence of the Cancellation of a Golf Event due to Adverse Weather.

     Golf Event means a golf tournament held by You as part of the Insured Event.

     Adverse Weather for Golf Events means a minimum of two (2) inches of rain at the golf course
     where the golf is scheduled to take place, within the twenty-four (24) hours prior to the start of the
     Golf Event, to be verified by the nearest National Weather Service Station, and results in the
     necessary cancellation of the Golf Event.

     Calculation of Loss:

     Net Loss shall be the greater of either:

     1) Your incurred expenses related to the organization, running and hosting of the Golf Event, less
          all savings of expenditure and less any Gross Revenue received and retained in respect of the
          Golf Event.

     2)   Loss of Gross Revenue with respect to the Golf Event, less all savings of expenditure and less all
          Gross Revenue received and retained by You from the Golf Event.

     Conditions

     The Golf Event Cancellation coverage will cease once the first ball is struck.




                                SECTION V - GENERAL EXCLUSIONS

                            Applicable to All Coverages under Sections I. II. and Ill

 We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or
 damage is excluded regardless of any other cause or event that contributes concurrently or in any
 sequence to the loss.




                                                  Page 8 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.26 Filed 03/11/21 Page 26 of 36

                                                                                 Attaching to and forming part of
                                                                Houston Casualty Company Policy No. 19/7004321

 1. War and Military Action

    a. War, including undeclared or civil war;
    b. Warlike action by a military force, including action in hindering or defending against an actual or
        expected attack, by any government, sovereign or other authority using military personnel or
        other agents; or
    c. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
        hindering or defending against any of these.

 2. Nuclear Hazard
    Nuclear reaction or radiation, or radioactive contamination, however caused.
    But if nuclear reaction or radiation, or radioactive contamination, results in fire, we will pay for the
    loss or damage caused by that fire.

 3. Terrorism
    Any act of terrorism or threat or fear thereof regardless of any other cause or event contributing
    concurrently or in any other sequence to the loss.
    As used in this exclusion an act of terrorism means an act, including but not limited to the use of
    force or violence and/or the threat or fear thereof, of any person or group(s) of persons, whether
    acting alone or on behalf of or in connection with any organization(s) or government(s), committed
    for political, religious, ideological or similar purposes including the intention to influence any
    government and/or to put the public, or any section of the public, in fear.
    This Insurance also excludes loss, damage, cost or expense of whatsoever nature directly or
    indirectly caused by, resulting from or in connection with any action taken in controlling, preventing,
    suppressing or in any way relating to any act of terrorism or threat or fear thereof.

 4. Biological/ Chemical/ Nuclear
    The actual or threatened malicious use of pathogenic or poisonous nuclear, biological or chemical
    materials regardless of any other cause or event contributing concurrently or in any other sequence
    thereto.

 5. Fraudulent, Dishonest or Criminal Acts
    Any loss resulting from, or arising out of, fraudulent or dishonest or criminal act or acts committed
    by you or any of your employees and also others to whom property may be entrusted.
    This exclusion shall not apply to loss or damage to personal property while such property is in the
    custody of common carriers.




                                                 Page 9 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.27 Filed 03/11/21 Page 27 of 36

                                                                                Attaching to and forming part of
                                                               Houston Casualty Company Policy No. 19/7004321




                                    SECTION VI - DEFINITIONS

 1. Abandonment means the physical or legal inability to keep open the insured event during a period
    subsequent to regularly scheduled date and time of commencement of the insured event.

 2. Accident means the sudden, unforeseen, and unexpected event occurring during the insured event
    or within thirty (30) days prior to the start of the insured event which, in the opinion of an
    independent medical practitioner, approved by us, entirely prevents the insured speaker from being
    able to participate in the insured event due to death or injury.

 3. Actual net revenue means actual gross revenue received less: a) all incurred expenses and b)
    refunds made, whether contractual or voluntary.

 4. Anticipated net revenue means gross revenue less all budgeted expenses.

 5. Cancellation means the physical or legal inability to commence the insured event at the regularly
    scheduled date and time of commencement of the insured event.

 6. Curtailment means the physical or legal inability to open or keep open the insured event for its
    original published duration, size or scope.

 7. Door Registration Receipts means money collected at the venue for insured event registration or
    for tickets to the insured event and directly associated with the insured event.

 8. Enforced reduced attendance means an abnormal and substantial reduction in the projected
    attendance for the insured event, of either attendees or exhibitors, based upon historical data for
    such insured event. Such reduction in attendance must be solely and directly the result of the same
    proximate cause and must be beyond your control, and beyond the control of the organizers of the
    insured event, the attendees or exhibitors at the insured event, and your financial supporters.

 9. Expenses means your costs and charges in organizing, running and providing services for the insured
    event. Expenses do not include insured financial commitments.

 10. Gross revenue means all monies paid or payable to you from every source arising out of the insured
     event.

 11. Insured event(s) means the event or events covered by this policy as shown in the Declarations or in
     the attached schedule of insured events.

 12. Insured financial commitments means, your written financial commitments unless you are released
     or discharged from such financial commitments, which meet all of the following conditions:

     a. Such commitments are necessary for the operation or commencement of the insured event and
         are intended to be discharged by a third party;

     b. Such commitments are made prior to any incident which could give rise to a covered loss with
         respect the insured event for which the insured financial commitment is undertaken.

 13. Messenger means you, or any of your partners, or any employee while having care and custody of
     your door registration receipts outside the venue.

                                               Page 10 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.28 Filed 03/11/21 Page 28 of 36

                                                                                  Attaching to and forming part of
                                                                 Houston Casualty Company Policy No. 19/7004321

 14. Insured speakers(s) or entertainer(s) means an individual person or persons scheduled to
     participate in the insured event as a principal speaker or entertainer as shown in the Declarations or
     in the attached schedule of insured speakers.

 15. Money means:

      a. Currency, coins and bank notes in current use and having a face value; and
      b. Travelers checks, register checks and money orders held for sale to the public.
 16. Postponement means the unavoidable deferment of the insured event to another time.

 17. Relocation means the removal of the insured event to an alternative venue.

 18. Sickness means a sickness first manifesting in the insured speaker during the insured event or
     within thirty (30) days prior to the start of the insured event which, in the opinion of an
     independent medical practitioner, approved by us, entirely prevents the insured speaker from being
     able to participate in the insured event due to death or injury.

 19. Theft means the unlawful taking of money to the deprivation of you.

 20. Unavoidable travel delay means an unexpected delay in pre-scheduled travel plans provided always
     that adequate time for arrival prior to the insured event has been allowed. Such unexpected delay
     in pre-scheduled travel plans must be the sole and direct result of adverse weather or mechanical
     failure of a plane, train, or vehicle and result in the insured speaker being unable to participate in
     the insured event.

 21. Venue means the location corresponding to the insured event where the insured event is scheduled
     to occur as shown in the Declarations.



                                      SECTION VII - CONDITIONS

 1. Limits of Insurance

      The most we will pay for loss or damage is the applicable Limit of Insurance shown in the
      Declarations.

 2.   Duties in the Event of a Loss

      You must see that the following are done in the event of covered loss or damage:
      a. Upon the discovery of any event likely to give rise to a claim under this policy you shall give us
           prompt notice. Include a description of such loss;
      b. You shall at all times do all things necessary to avoid or diminish a loss under this policy
           including but not limited to using your best efforts to reschedule a cancelled insured event to
           another time;
      c.   You shall cooperate with us and, upon our request and expense, shall attend hearings and trials
           and shall assist in effecting settlements, in securing and giving evidence, in obtaining the
           attendance of witnesses, in the investigation or settlement of the claim;




                                                 Page 11 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.29 Filed 03/11/21 Page 29 of 36

                                                                                   Attaching to and forming part of
                                                                  Houston Casualty Company Policy No. 19/7004321

    d. Send us a signed, sworn proof of loss containing the information we request to investigate the
       claim. You must do this within 30 days after our request. We will supply you with the necessary
        forms;
    e. We may examine any insured under oath, while not in the presence of any other insured and at
        such times as may be reasonably required, about any matter relating to this insurance or claim,
        including an insured's books and records. In the event of an examination, an insured's answers
        must be signed.

 3. Concealment, Misrepresentation or Fraud

    This policy is void in the case of fraud by you as it relates to this policy at any time. It is also void if
    you, at any time, intentionally conceal or misrepresent a material fact concerning, this policy or
    application, or any proof of loss.

 4. Subrogation

    We shall be subrogated to your right of recovery from any party, whether before or after payment
    of a loss, at our sole discretion. In the event of any payment under this policy, we shall be
    subrogated to the extent of such payment to all of your rights of recovery and you shall execute all
    papers required and shall do everything that may be necessary to secure such rights.

 5. Other Insurance

    No other insurance shall be effected by you to protect the interest insured hereunder without our
    prior written approval. In the event that such other insurance is effected, this insurance shall be
    excess of such other policy of insurance.

 6. Premium

    As a condition precedent to coverage provided under this policy, the premium must be paid on or
    before the premium due date shown on the Declarations corresponding each insured event. The
    premium is fully earned as of the commencement date of the insured event under the policy and
    will not be returned by us.

 7. Cancellation

    This policy may not be cancelled by you or us, except that we may cancel in the event of your failure
    to pay the premium when due. In the case of such cancellation, all premium previously received by
    us shall be deemed earned and no return premium shall payable to you.

 8. Assignment

    This policy may not be assigned in whole or in part without our prior written consent.

 9. Records

    You shall keep accurate records containing all relevant information and particulars of the insured
    event. We reserve the right to audit your books and records in the event of a loss.




                                                  Page 12 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.30 Filed 03/11/21 Page 30 of 36

                                                                                  Attaching to and forming part of
                                                                 Houston Casualty Company Policy No. 19/7004321

 10. Premium Not an Expense

     The premium paid on this policy is deemed not to be an expense in the assessment of any claim
     hereunder.

 11. Salvage and Recoveries

     All salvages, recoveries and payments excluding proceeds from subrogation recovered or received
     subsequent to a loss settlement under this policy shall be applied as if recovered or received prior to
     the said settlement and shall accrue entirely to us until the sum paid by us has been recovered.

 12. Conformity to Statute

     Terms of this policy in conflict with the written laws of any state in which this policy is issued, which
     are applicable to this policy, are changed to conform to such laws.

 13. Territory

     This policy covers insured events for which the venue is located worldwide.

 14. Appraisal

     With respect to Section II. - Coverage D only, if you and we fail to agree on the amount of loss,
     either may make written for an appraisal of the loss.     In this event, each party shall select a
     competent and impartial appraiser. The two appraisers shall select an umpire.

     If the appraisers cannot agree upon an umpire, the selection of the umpire shall be submitted to the
     Judicial Arbitration and Mediation Services (hereinafter, "JAMS"). The umpire shall be selected in
     accordance with Rule 15 (as may be amended from time to time) of the JAMS Comprehensive
     Arbitration Rules and Procedures for the selection of a sole arbitrator/appraiser.

     The appraisers will state separately the amount of loss. If the appraisers fail to agree, they shall
     submit their differences to the umpire. An award in writing of any two shall determine the amount
     of loss. Each party shall pay its chosen appraiser and shall bear equally the other expense of the
     appraisal and of the umpire. If there is an appraisal, we will still retain our right to deny the claim.

 15. Suit Against the Company

     No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law
     unless you have complied with all the provisions of this policy and unless commenced suit within
     twelve months after the loss occurs.

 16. Service of Suit
     It is agreed that in the event of the failure of the Company hereon to pay any amount claimed to be
     due hereunder, the Company hereon, at the request of the Assured, will submit to the jurisdiction of
     a Court of competent jurisdiction within the United States.
      Nothing in this Clause constitutes or should be understood to constitute a waiver of the Company's
     right to commence an action in any Court of competent jurisdiction in the United States, to remove
     an action to a United States District Court, or to seek a transfer of a ca se to another Court as
     permitted by the laws of the United States or any State in the United States.



                                                 Page 13 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.31 Filed 03/11/21 Page 31 of 36

                                                                                Attaching to and forming part of
                                                               Houston Casualty Company Policy No. 19/7004321

    It is further agreed that service of process in such suit may be made upon Houston Casualty
    Company, Legal Department, 13403 Northwest Freeway, Houston, Texas 77040, U.S.A. and that in
    any suit instituted against the Company upon this Insurance, the Company will abide by the final
    decision of such Court or of any Appellate Court in the event of an appeal.
    Further, pursuant to any statute of any state, territory or district of the United States which makes
    provision therefore, the Company hereby designates the Superintendent, Commissioner or Director
    of Insurance or other officer specified for that purpose in the statute, or his successor or successors
    in office, as their true and lawful attorney upon whom may be served any law process in any action,
    suit or proceeding instituted by or on behalf of the Assured or any beneficiary hereunder arising out
    of this Insurance, and hereby designate Houston Casualty Company to whom the said officer is
    authorized to mail such process or a true copy thereof.

 17. Auditable Limits of Insurance

    With respect to loss covered under Coverages A and B only, if the estimated gross revenue earned
    from an insured event(s) is greater than the gross revenue reported by you to us at the inception
    date of this policy for the same insured event, then you shall report such variance to us prior to the
    commencement of the insured event to which the variance applies. If the actual gross revenue is
    more than 5% less than the gross revenue reported to us at the inception date of this policy for the
    same insured event, then you shall report to us such variance within sixty (60) days after the
    completion of the event. We will amend the limit of insurance only up to 20% less than the original
    gross revenue.

    Upon reporting this variance to us, we will amend the Combined Limit of Insurance for Coverage A,
    B, & C for such insured event to the actual gross revenue earned from the insured event as
    reported by you. In addition, we will apply the rate used for calculating the premium for this
    insured event at the inception date of this policy to the amended Combined Limit of Insurance for
    Coverage A, B, & C for the insured event and determine if a return premium is due from us or an
    additional premium is due from you. Such premium shall be paid by you or us, as applicable, within
    thirty (30) days after receipt of notice.

    Failure to report a variance in the gross revenue with respect to the insured event within sixty (60)
    days after the completion of the insured event to which the variance applies will result in a
    forfeiture of your right to an adjustment in the Combined Limit of Insurance for Coverage A, B, & C
    for such insured event and the corresponding premium adjustment.




                                               Page 14 of 14
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.32 Filed 03/11/21 Page 32 of 36




       ENDORSEMENT NUMBER                       1

       Attaching to and forming part of Houston Casualty Company Policy No. 19/7004321

                         Assured:        North American International Auto Show, LLC (NAIAS, LLC)

                                         It is hereby noted and agreed that:



                                    SANCTION LIMITATION AND EXCLUSION CLAUSE



       No insurer shall be deemed to provide cover and no insurer shall be liable to pay any claim or
       provide any benefit hereunder to the extent that the provision of such cover, payment of such claim
       or provision of such benefit would expose that insurer to any sanction, prohibition or restriction
       under United Nations resolutions or the trade or economic sanctions, laws or regulations of the
       European Union, United Kingdom or United States of America.



       15/09/10

       LMA3100

                                All other terms and conditions remain unchanged.


       Effective Date:                          December 16, 2019
       Date of Issue:                           January 6, 2020



                                                        HOUSTON CASU~ANY



                                                By       csT~
                                                           Authorized Representative
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.33 Filed 03/11/21 Page 33 of 36




    ENDORSEMENT NUMBER                       2

    This endorsement, effective: 12:01 A.M., December 16, 2019
    Forms a part of Policy No.: 19/ 7004321
    Issued to: North American International Auto Show, LLC (NAIAS, LLC)
    By: Houston Casualty Company

                               LIMITED TERRORISM COVERAGE EXTENSION

                                                 SCHEDULE



    This endorsement modifies insurance provided by the policy:

    Notwithstanding Paragraph 3. of Section V - General Exclusions, and in consideration of the
    additional premium charged as shown in the above Schedule, this policy is extended to include
    the following:

    Loss or damage as a result of Terrorism, up to the Limit of Insurance shown below, and limited
    as per the terms and conditions of this endorsement.

    A.   Limit of Insurance:

             ~     $ 5,570.294 for Coverage A, B, C, D and E Combined in the aggregate, subject to
                   the Limit of Insurance for each Insured Event

             D     50% of the Limit of Insurance for each insured event shown in the Declarations for
                   Coverage A, B, C, D and E Combined, subject to a maximum $1,000,000 any one
                   occurrence .

    B.   For coverage to apply under this endorsement, all of the following conditions must be met:

             1.   The act of Terrorism must occur:

                  ~    Within the circumference made by the 250 mile radius from the central point
                       of the designated venue;

                  ~    Within one hundred (100) days before the insured event; or

                  D    Within seven (7) days before insured event; and
             2.   The loss or damage must otherwise be covered under this policy and this
                  endorsement.
    For the purposes of this endorsement, terrorism means an act, including, but not limited to, the
    use of force or violence of any person or group(s) of persons, whether acting alone or on behalf
    of or in connection with any organization(s) or government(s), committed for political, religious,
    ideological or similar purposes including the intention to influence any government and/ or to
    put the public, or any section of the public, in fear.




                                                 Page 1 of 2
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.34 Filed 03/11/21 Page 34 of 36




    Notwithstanding the foregoing, this endorsement does not cover any loss, cost or expense
    directly or indirectly arising out of, contributed to or caused by, or resulting from or in
    connection with:
        1. any fear of a potential act of terrorism

        2. any threat of an act of terrorism, except this policy~ extended to include loss or
           damage as a result of a threat of an act of terrorism in which such threat of an act of
           terrorism results in a public safety civil authority issuing a written order resulting in your
           inability to hold the insured event as scheduled, or

        3 . any act of terrorism involving a nuclear weapon or device or the emission, discharge,
            dispersal, release or escape of any chemical or biological agent.

    If we allege for any reason that a loss is not covered by this endorsement the burden of proving
    the contrary shall be upon you.



    All other terms and conditions of this policy remain the same.




                                              HOUSTON CASUALTV CO




                                               Authorized Representative




                                                 Page 2 of 2
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.35 Filed 03/11/21 Page 35 of 36




                                          ENDORSEMENT# 3



    This endorsement, effective: 12:01 A.M., December 16, 2019
    Forms a part of Policy No.: 19/7004321
    Issued to: North American International Auto Show, LLC (NAIAS, LLC)
    By: Houston Casualty Company




    This endorsement modifies insurance provided by the policy:



    Definition 4 is amended to read as follows:


        4.    Expenses means your costs and charges in organizing, running and providing services
             for the insured event. Gross revenue means all monies paid or payable to you from
             ticket sales, Any Day Passes, Supplier Preview Days, and Parking passes for the Auto
             Show and ticket sales for the Gallery Event only arising out of the insured event.



    All other terms and conditions remain unchanged.



                                                       HOUSTON CAS™                ANV

                                                        CST.
                                                         Authorized Representative
Case 2:21-cv-10541-SFC-RSW ECF No. 1, PageID.36 Filed 03/11/21 Page 36 of 36




       ENDORSEMENT NUMBER                       4

       Attaching to and forming part of Houston Casualty Company Policy No. 19/7004321

                         Assured:       North American International Auto Show, LLC (NAIAS, LLC)

                                        It is hereby noted and agreed that:



                               U.S. Terrorism Risk Insurance Act as amended in 2015

                                               Not Purchased Clause




       This Clause is issued in accordance with the terms and conditions of the "U.S. Terrorism Risk
       Insurance Act of 2015" as amended as summarized in the disclosure notice.


       It is hereby noted that the Underwriters have made available coverage for "insured losses" directly
       resulting from an "act of terrorism" as defined in the "U.S. Terrorism Risk Insurance Act as amended
       in 2015" ("TRIA") and the Insured has declined or not confirmed to purchase this coverage.


       This Insurance therefore affords no coverage for losses directly resulting from any "act of terrorism"
       as defined in TRIA except to the extent, if any, otherwise provided by this policy.


       All other terms, conditions, insured coverage and exclusions of this Insurance including applicable
       limits and deductibles remain unchanged and apply in full force and effect to the coverage provided
       by this Insurance.




                                All other terms and conditions remain unchanged.

       Effective Date:                          December 16, 2019
       Date of Issue:                           January 6, 2020




                                                         CST.
                                                         HOUSTON CAS™"_"ANY
                                                                       ·


                                                By
                                                           Authorized Representative




       TRIA Specialty Endorsement 3 (l/1/15)
